Citation Nr: 1036201	
Decision Date: 09/24/10    Archive Date: 09/30/10	

DOCKET NO.  00-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus and 
diabetes insipidus with kidney tumors.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the VARO in 
Roanoke, Virginia, that, in pertinent part, denied entitlement to 
the benefit sought.  

This case was most recently before the Board in April 2009 at 
which time service connection for headaches was granted.  With 
regard to diabetes mellitus and diabetes insipidus with tumors, 
the case was once again remanded for further development.  The 
requested actions were accomplished and the case has been 
returned to the Board for appellate review.  

A review of the record reveals that service connection is 
currently in effect for:  sickle cell disease, rated as 
30 percent disabling; appendectomy scarring, rated as 10 percent 
disabling; left ankle disability, rated as 10 percent disabling; 
residuals of a fracture of the fifth metatarsal bone of the left 
foot, rated as noncompensably disabling; thyromegaly, rated as 
noncompensably disabling; and headaches, also rated as 
noncompensably disabling.  A combined rating of 40 percent has 
been in effect since February 1, 2000.  


FINDING OF FACT

There is no evidence of diabetes mellitus or diabetes insipidus 
during military service or within one year after military service 
and no competent medical evidence linking any current diabetes 
mellitus or diabetes insipidus to the Veteran's active service.  



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus and 
diabetes insipidus with secondary kidney tumors are not met.  
38 U.S.C.A. §§ 1110, 5103, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  

The Board finds that the mandates of the VCAA have been met.  The 
Veteran has been sent various letters between March 2001 and 
September 2007.  These informed him that the evidence needed to 
show he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability and 
the disease or injury in service.  Also, the record shows that 
the Veteran has been represented by a Veterans service 
organization throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records, 
private treatment records and VA treatment records.  The Veteran 
was also provided a VA examination in connection with the service 
connection claim.  The examiner reviewed the Veteran's medical 
history, recorded pertinent examination findings, and provided 
conclusions for support of rationale.  The Board finds that the 
VA examination report is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

At his hearing, the Veteran had the opportunity to provide 
testimony on his own behalf at a December 2008 hearing in 
Washington, D.C.  The transcript of the hearing proceedings is of 
record and has been reviewed.  The case has been in appellate 
status for several years already and the Veteran has had ample 
opportunity to provide evidence.  Accordingly, the Board 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the claim.  The 
evidence of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the existence 
of any additional relevant evidence that has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(d); See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 
2006).  

Pertinent Law and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

Service connection may be granted for disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 U.S.C.A. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
when the evidence, regardless of its date, shows the Veteran had 
a chronic condition in service or during an applicable 
presumption period and still has said condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 F. 
3d 1313 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases such as diabetes mellitus 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree of 10 percent or more 
within one year of separation from active service.  38 C.F.R. 
§§ 3.307, 3.309.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims files.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122, (2006).  

Initially, the Board notes the Veteran did not serve in Vietnam 
and it has not been contended that he did.  

The service treatment records are without reference to diabetes 
mellitus and diabetes insipidus.  

The post service evidence includes the report of an August 1967 
VA compensation examination.  No reference was made to complaints 
or findings indicative of the presence of diabetes.  

Hospitalization for influenza in January 1969 included a notation 
of laboratory testing.  Urinalysis and sugar results were normal.  

Also of record is a report of VA examination accorded the Veteran 
in February 1971.  The focus of the examination was on the 
Veteran's sickle cell disease.  No reference was made to the 
presence of diabetes.  

Additionally, VA examination of the Veteran in March 1974 
included laboratory testing.  No reference was made to the 
presence of diabetes.  

Indeed, it was not until the early 1990's that there was 
documentation or the presence of diabetes.  The Veteran was 
hospitalized in October 1992 with a history of hypertension and 
borderline thyroid disease noted in the distant past, a history 
of toxic myopathy of unclear etiology, and a history of sickle 
trait.  The Veteran stated he had frequent nausea and vomiting 
since June of 1982.  Over the past two weeks he had marked 
increased urination.  He also reported a significant amount of 
thirst.  There has been some weight loss, but he was not certain 
about the actual amount.  He likewise reported having diarrhea.  
Laboratory findings included elevated sugar count.  Diagnoses 
included diabetes.  It was stated this was "new onset though he 
does note that he was told that he had borderline disease several 
years ago."  

Also of record is a notation from his family physician dated in 
October 1992 when the Veteran was seen for follow up of his 
recent hospitalization.  As noted, the Veteran had been told he 
had diabetes, a glucose tolerance testing a year or so earlier 
but was told that it was normal.  The recent hospitalization 
revealed the diabetes to be "grossly out of control."  

Of record is a January 1993 statement from a private physician.  
She referred to the aforementioned office records and the history 
and physical and discharge summaries from the Veteran's 
hospitalization in October 1992.  She said the Veteran at that 
time presented with a markedly elevated glucose reading of 1300 
"with no previous history of diabetes."  It was noted the Veteran 
had a long diagnosis of sickle cell trait with some atypical 
chest pain that was related to sickle cell disease.  

The Veteran was accorded a rating examination by VA in May 2004.  
The medical records and claims folder were reviewed by the 
examiner.  The Veteran stated that he was diagnosed with Type II 
diabetes mellitus at the age of 43.  He had never been 
hospitalized for his diabetes mellitus.  He was not following a 
restrictive diet.  He stated he had a history of diabetes 
mellitus and diabetes insipidus, but following review of his 
medical records and current evaluation, it was indicated there 
was no current evidence of diabetes insipidus.  In discussing 
this with the Veteran, the examiner stated the Veteran believed 
his symptoms of diabetes mellitus and diabetes insipidus were the 
same.  It was again noted the Veteran had Type II diabetes 
mellitus, but no evidence of diabetes insipidus.  With regard to 
kidney tumors, the Veteran stated he had tumors removed from his 
kidney in 2002.  Following review of the record, the examiner 
indicated these were found to be cysts that were not malignant.  
There was no formal treatment and there were no residuals.  The 
Veteran was given an Axis I diagnosis of Type II diabetes 
mellitus with peripheral neuropathy.  

Additional evidence includes the report of an examination by a VA 
nurse practitioner in October 2009.  The claims file was reviewed 
by the examiner and she indicated the record showed there was no 
treatment of diabetes insipidus and nephrectomy with kidney tumor 
removal.  The Veteran stated that after being transferred from 
Germany back to the United States while in service, he was 
diagnosed at Walter Reed Hospital with diabetes insipidus.  He 
said that he had headaches and "a part of my pituitary gland is 
missing as a result of sickle cell anemia" residuals.  The 
Veteran stated that in 1990 at the age of 37, he felt ill, went 
to the hospital, and was told that his blood sugar was 1550.  He 
recalls it was about 25 days until he was stabilized and was 
placed on Insulin.  With regard to kidney tumors, the Veteran 
indicated that in 1999 while hospitalized for foot and ankle 
evaluation, X-ray studies showed "tumors" and it was recommended 
that his right kidney be removed.  He said the doctors told him 
this was related to the "six injections I got in the military."  
The examiner opined that "diabetes mellitus is at least as likely 
as not (50/50 probability) caused by or a result of his time in 
military."  It was indicated the medical records show treatment 
for diabetes since 1992.  The examiner opined that Type II 
diabetes was a chronic lifelong disease marked by high levels of 
sugar Type II diabetes.  It was noted that most people with the 
disease were overweight at the time of diagnosis.  However, it 
was added that diabetes mellitus could also develop in those who 
are thin, especially the elderly.  

The health care professional stated that there was no treatment 
for diabetes insipidus in VA records and opined it was less 
likely as not that any current diabetes insipidus was caused by 
or a result of the Veteran's time in the military.  

The health care professional indicated that the military record 
indicated treatment for diabetes insipidus between 1966 and 1967.  
The Veteran stated he had not been treated for diabetes insipidus 
since that time.  The health care professional noted that 
diabetes insipidus is caused by total or partial lack of the 
antidiuretic hormone.  It was indicated this caused excessive 
urination.  It was further remarked that a number of patients 
"have diabetes insipidus as a result of an insult to the  
pituitary gland."  The Veteran stated the condition began after a 
series of "injections shots in boot camp" and a sudden headache 
which he related to sickle cell crisis.  The health care 
professional opined that if kidney tumors were present, they were 
less likely than not caused by or a result of the Veteran's time 
in the military.  

In a December 2009 addendum for clarification of the 
aforementioned examination, the health care professional stated 
that diabetes mellitus "is less likely as not (50/50 probability) 
caused by or a result of his time in military."  It was noted the 
record showed treatment for diabetes mellitus only since 1992.  
The health care professional referred to the record and indicated 
that diabetes mellitus usually occurred gradually and many people 
with the disease were found to be overweight at the time of 
diagnosis.  It was stated that more than 20 years after the 
Veteran's military discharge was the initial documentation of the 
presence of diabetes.  The health care professional opined that 
"unless there was evidence to show that the Veteran was exposed 
to Agent Orange as a presumptive condition, this clinician is not 
able to connect this to his time in the military."  

The record also enclosed another addendum from the health care 
professional in March 2010.  The health care professional noted 
that diabetes insipidus is a disorder in which there is "an 
abnormal increase in urine output, fluid intake and often thirst.  
It causes symptoms such as urinary frequency, nocturia (frequent 
awakening at night to urinate) or enuresis (involuntary urination 
during sleep or "bedwetting").  Urine output is decreased because 
it is not concentrated normally.  Consequently, instead of being 
a yellow color, the urine is pale, colorless, or watery in 
appearance and the measured concentration (osmolarity fluid for 
specific gravity) is low.  His electrolytes are normal (as noted 
in exam tests) and he has no symptoms.  This member does NOT have 
diabetes insipidus."  

The health care professional made note that the Veteran's kidney 
tumors were not likely service related because they were removed 
with his kidney more than five years after service discharge.  
The examiner stated the kidney tumors were not related to the 
condition that he had in the military or secondary to any 
condition in service.  It was noted the kidney tumors dated from 
1999 after military discharge when the right kidney was removed.  
Kidney function was reported as normal during examination in 
2009.  Review of the medical records did not show any pathology 
for right nephrectomy.  The examiner stated that diabetes 
insipidus did not cause kidney tumors.  For clarification, the 
health care professional stated "this member does not currently 
have diabetes insipidus and the one incident did not cause his 
kidney tumors.  Diabetes insipidus does not cause diabetes 
mellitus."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the weight of the evidence is against service 
connection for diabetes mellitus and/or diabetes insipidus.  
There is no evidence of diabetes during military service.  The 
Veteran was seen on a number of occasions in the years following 
service primarily for problems related to sickle cell disease and 
diabetes was not documented until the early 1990's, a time many 
years following service discharge.  When he was seen in the early 
1990's, notation was made that the diabetes was of recent onset.  
The Board is aware that the Veteran is competent to report 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
further acknowledged that lay evidence concerning continuity of 
symptoms after service, is credible, and is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, 
however, any statements as to continuous problems with diabetes 
are not found to be persuasive in light of the fact that the 
Veteran was seen on a number of occasions for medical evaluation 
purposes and he at no time gave a history of complaints or 
symptoms associated with diabetes mellitus or insipidus.  The 
medical records during service and in the several years 
thereafter are contemporaneous to service and are therefore of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) ( upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to a subsequent assertion years later).  

As above, the Board finds that the Veteran sought treatment for a 
number of medical complaints since discharge from service 
primarily associated with sickle cell disease.  However, during 
those times of treatment and evaluation, when he  complained 
about the problems, he did not report complaints indicative of 
diabetes mellitus or diabetes insipidus.  On more than one 
occasion, he was accorded laboratory testing and diabetes was not 
indicated.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  

The entire claims file was reviewed by a VA health care 
professional in 2009 and 2010.  While initially indicating that 
she had believed the Veteran had diabetes mellitus that was more 
likely than not related to service, she changed that comment to  
conclude that any current diabetes mellitus and/or diabetes 
insipidus had no connection to the Veteran's military service.  
There is no medical opinion of record to the contrary.  

The Board finds the opinion of the VA health care professional to 
be adequate.  The Board notes the Veteran must show, by evidence 
other than mere allegation, that the Board cannot rely on an 
examiner in a particular case.  See Cox v. Nicholson, 20 Vet. 
App. 563, 568 (2007) (a nurse completed medical training and 
education is competent to provide medical evidence).  There is 
absolutely no legal requirement that medical examinations only be 
conducted by physicians.  See, for example, Cox, supra; Goss v. 
Brown, 9 Vet. App. 109, 114 (1996) (recognizing that nurse's 
statements regarding nexus were sufficient to make a claim well 
grounded).  There is no evidence that would tend to show the 
nurse practitioner was not competent and qualified to examine the 
Veteran and provide an opinion.  No evidence has been provided to 
discredit the nurse practitioner.  Additionally, the reports of 
the examination and the opinions reflect that they were reviewed 
by and agreed to by a VA occupational health physician.  

In view of the foregoing, the Board concludes that service 
connection for diabetes mellitus and diabetes insipidus with 
kidney tumors is not in order.  The benefit of the doubt doctrine 
has been considered; however, as the preponderance of the 
evidence is against the claim, it is not for application in this 
appeal.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for diabetes mellitus and diabetes insipidus 
with kidney tumors is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


